Case 1:08-cv-01034-AT Document 823 Filed q mesic Se

  

_ USDC SDNY
The Bronx Redefining DOCUMENT
Defenders public ELECTRONICALLY FILED
defense. DOC #:

 

DATE FILED: 3/25/2021
By ECF —————

Maren 25, ZUZ1

Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, N.Y. 10007-1312

Re: Monitor’s Motion to Seal
Floyd et al. v. City of New York, No. 08-cv-01034 (AT)
Davis et al. v. City of New York, et al., No. 10-cv-0699 (AT)
Ligon et al, v. City of New York, No. 12-cv-2274 (AT)

Dear Judge Torres:

On behalf of the plaintiffs in these three stop-and-frisk cases, we write in response to the motion
the Monitor filed yesterday seeking an order requiring that certain information in a forthcoming
motion from the plaintiffs be filed under seal. See Dkt Nos. 819 and 820, Floyd et al. v. City of
New York, No. 08-cv-01034 (AT). As an initial matter, the plaintiffs request that they have until
April 8 to file their opposition to the Monitor’s motion. This deadline is only a slight extension
of the ten-day response time ordinarily required, and it is necessary because a number of
plaintiffs’ counsel will be unavailable next week. We advised all parties of this proposed
deadline yesterday and received no objection.

We also object to the Monitor having filed a portion of his motion under seal. We do not believe
this filing meets the extremely demanding First Amendment and common-law standards
governing the sealing of court filings. We intend to address this objection in our opposition to the
Monitor’s motion.

Finally, we intend to submit the plaintiffs’ motion under seal—on an interim basis, until such

time as the Court can rule on the Monitor’s motion following full briefing, and reserving
plaintiffs’ objection. We will seek to do so by 5:00 p.m. today.

GRANTED. By April 8, 2021, Plaintiffs shall file their opposition papers.
SO ORDERED.

Dated: March 25, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
